Citation Nr: 0838664	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  99-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Mark R. Lippmann, Attorney at 
Law



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material 
evidence had not been submitted to reopen the previously 
denied claims for service connection for a right leg 
disability and for a back disability.  The Board first 
considered this appeal in January 2001 and also found that 
new and material evidence had not been submitted. The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and in April 2001 the Court 
granted the Secretary's motion for remand.  The Board's 
January 2001 decision was vacated and the issues on appeal 
were remanded to the Board for compliance with the notice 
provisions of 38 U.S.C.A. § 5103(a).  

The Board undertook development of the claims on appeal and 
in July 2003 remanded the matter to the RO for completion of 
all necessary development.  Following completion of the 
requested development, the Board issued a decision in 
November 2004 that determined that new and material evidence 
had been presented to reopen the veteran's claims, and 
remanded the case for further evidentiary development and for 
consideration of the veteran's claims on the basis of all of 
the evidence of record.  

The additional development that was requested by the Board 
was completed, and, in March 2007, the RO granted service 
connection for residuals of fracture of the right tibia and 
fibula on the basis of aggravation during service, assigning 
a zero percent rating.  The RO's grant of service connection 
constituted a full grant of the benefit previously sought on 
appeal.  Therefore, that issue is no longer before the Board.  
However, the veteran, through his attorney, filed a notice of 
disagreement concerning the rating that was assigned for the 
newly service-connected disability, and a statement of the 
case was issued in December 2007; but the record does not 
reflect that a substantive appeal concerning that issue has 
been received.  Further, a rating decision in December 2007 
denied entitlement to a total disability rating based on 
individual unemployability; the record does not reflect that 
a notice of disagreement concerning that action has been 
received.  Therefore, no appeal concerning either of those 
two issues is currently before the Board and the only issue 
remaining for appellate consideration is as set forth on the 
first page of this decision.  

In April 2008, the Board again remanded this case for another 
examination, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  That development has been completed and the case is 
now ready for final appellate review.  


FINDING OF FACT

The greater weight of the evidence does not show that the 
veteran developed a chronic back disability as a result of 
service or due to a service-connected disability.  


CONCLUSION OF LAW

The criteria are not met for service connection for a back 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The veteran entered service in April 1969 and the report of 
his pre-induction examination in May 1968 showed that he had 
been involved in a motor vehicle accident and fractured his 
right tibia and fibula.  The fractures had required open 
reduction and fibular shortening and he had made a full 
recovery, notwithstanding a permanent 5/8-inch residual 
shortening of the right lower extremity.  Shortly after the 
veteran entered service, he complained of right foot pain 
with walking and running.  In June 1969, the veteran was 
placed on a limited marching and standing profile.  In May 
1971, the veteran complained of low back pain.  It was noted 
in May 1971 that the veteran was not wearing an insert and 
needed to get his shoe built up.  Upon discharge examination 
in September 1971, the veteran completed a medical history 
form reflecting that he had bone deformity, but no back 
trouble of any kind.  It was noted that he had a pin in his 
right leg from a fracture in 1966.  No back disability was 
found upon discharge from service.  

The Board observes that a rating decision in March 2007 
granted service connection for residuals of fracture of the 
right tibia and fibula with leg length shortening on the 
basis of in-service aggravation, effective from July 1999.  

Private treatment records dated from 1979 forward have been 
obtained and reflect complaints of low back pain in January 
1983, a finding of minimal lumbar scoliosis concaved to the 
right in November 1983, chiropractic treatment from 
November 1983 to January 1985, and a workplace fall in 
February 1985 with subsequent treatment, including surgery, 
of the lumbar spine.  

The veteran submitted an application for VA compensation 
benefits in September 1986, asserting that his right leg 
disability was aggravated by his not having received the 
required insert for his boot during service.  In August 1987, 
the veteran also contended that as a consequence of his not 
receiving proper treatment for his right leg disability 
during service, he developed a low back disability.  He 
stated that he wore a built-up shoe prior to service, that he 
was not given a built-up boot during service, and that as a 
consequence of the improper medical treatment during service, 
his back deteriorated to a point where he could not withstand 
a 14 foot fall in the workplace in 1985.  

The veteran underwent VA examination in January 1987.  The 
examiner indicated that the veteran injured his back in a 
workplace accident in 1985, having fallen 14 feet.  The 
veteran stated that he had undergone surgery to repair his 
back and complained of experiencing lower back pain when 
extending his right leg.  The veteran also related having 
experienced both right leg pain and low back pain during his 
period of active service.  The examiner's diagnostic 
impression was status postoperative herniated nucleus 
pulposus at L4-L5.  An opinion as to the etiology of the 
veteran's back disability was not rendered.  

Subsequently, the veteran submitted three statements from 
fellow servicemen reflecting their recollection that the 
veteran did not wear inserts or have a built-up boot during 
basic training and that he complained of periodic low back 
pain and leg pain during service.  One gentlemen stated that 
the veteran was not supplied a built-up shoe by the military 
and he did not have the funds to purchase one on his own.  
The veteran also submitted a statement from his wife 
indicating that she met the veteran while he was in service, 
that he did not wear a lift on his shoe at that time, that he 
walked with a definite limp, and that he complained of back 
and right leg pain.  

The record also contains a report by the veteran's employer 
dated in February 1985 documenting the workplace injury.  
That report states that the veteran's "back fell across the 
side of a 2 x 4," after he fell "about 4 feet."  

In July 1999, a private consulting orthopedic surgeon related 
that he had reviewed the veteran's treatment records and 
service records.  Although he reported on the veteran's 
history of a pre-service accident and apparent lack of a lift 
for his right shoe during service, this specialist did not 
comment on the 1985 workplace back injury.  Significantly, 
the specialist's report of history simply reflects that, 
following service, the veteran "continued to have 
significant problems with his right leg and back, but 
primarily his back and started seeing Dr. [] in 1984 for his 
pain."  As a consequence, this specialist rendered an 
opinion that it was more likely than not that the veteran's 
right leg was aggravated by the failure to issue a built-up 
shoe during service and that it was more likely than not that 
the back condition began during service.  The examiner's 
opinion does not mention that he considered the veteran's 
1985 workplace back injury.  

Also of record is an October 2003 letter from another private 
physician who treated the veteran in the early to mid-1970's.  
The physician stated that he could not say whether the 
veteran's current back problems were a direct result of not 
being allowed to wear his inserts while in the military; he 
did opine, however, that "if the military had supported [the 
recommendation] to wear the 5/8" insert, [the veteran's] 
back problems may not be as severe as they are now."  That 
physician, however, also did not mention the veteran's 1985 
workplace back injury.  

Pursuant to the Board's remand in November 2004, a VA 
compensation examination was obtained in August 2005.  That 
examiner discussed at length the veteran's pertinent medical 
history, as reported by him and as noted in the service 
medical records and post-service treatment records.  The 
examiner stated simply that the veteran's current back 
disability was not a result of the in-service injury.  
Unfortunately, the VA examiner's report also did not discuss 
the veteran's 1985 workplace back injury as specifically 
requested in the Board's November 2004 remand.  An addendum 
to the examiner's report was obtained in December 2006, in 
which the same VA examiner stated that it was his opinion 
that, had the veteran been provided the prescribed leg lift 
(shoe orthosis) during service, "his lumbar spine problem 
would not have been as severe."  However, the examiner did 
not mention the 1985 workplace injury in the addendum.  

The veteran has also submitted reports by two other private 
physicians.  One physician discussed the veteran's case in a 
March 2006 letter, setting forth the pertinent medical 
history, including the 1985 injury.  That physician stated 
that the notation in the "original medical record" that the 
veteran's fall was four feet indicated that it was not as 
significant as reflected in "the VA records."  The 
physician expressed his opinion that, although he could not 
give an opinion as to whether the veteran's currently 
diagnosed back disability was a direct result of an in-
service injury or disease, he felt that "this definitely 
contributed to the back injury he subsequently suffered."  
The Board notes that the physician's letter did not explain 
why he gave more credence to the "original medical record" 
of the 1985 accident than to the veteran's own, later 
statements regarding the height of his fall.  Nor did he 
explain why he believed that the 1985 injury was not very 
significant, particularly since the treatment records clearly 
showed that the veteran had to quit working shortly after the 
workplace accident on account of his back disability and that 
he underwent spinal surgery twice in the succeeding two 
years.  In addition, the physician did not explain his 
apparent dismissal of the passage of several years after 
service before a back disability was first reported, nor did 
he discuss the significance of the finding of no back 
disability at the time of the veteran's separation from 
service.  Consequently, the Board accords the March 2006 
physician's opinion considerably reduced probative weight.  

The veteran has also submitted a letter from another private 
physician, dated in July 2006.  That physician also related 
the veteran's medical history in detail and mentioned - with 
no comment as to its significance - the 1985 four-foot 
workplace fall, with subsequent treatment that included a 
pseudarthrosis at L5-S1.  The physician also noted the 1999 
physician's opinion that the veteran's right leg and back 
pain were the result of in-service aggravation of the 
pre-existing tibia and fibula fracture.  The July 2006 
physician stated that, "I'm sure that two years of active 
duty in the U.S. Army would produce significant strain on the 
low back under normal circumstances, i.e., carrying a pack, 
marching, etc., and this could be aggravated by a preexisting 
leg length discrepancy."  He also stated that, "It appears 
that [the veteran's] time as an enlisted man in the U.S. Army 
with the expected heavy duty activity required would tend to 
hasten any arthritic change in his spine to which he was 
predisposed because of the leg length discrepancy."  

Another VA compensation examination was obtained in June 
2008.  That examiner also reported the veteran's pertinent 
medical history in detail, including the reports of 
evaluation in 1983 for back pain and 1983 x-rays (one of 
which was interpreted as being normal and the other showed 
only minimal lumbar scoliosis), and the report of the 
November 1985 workplace fall that was variously reported as 
being either four feet or 14 feet.  The examiner also noted 
that the report of the veteran's service separation 
examination noted no back complaints, abnormal clinical 
findings, or diagnosis of a back condition.  

The June 2008 VA examiner also indicated that it was 
significant that the veteran had undergone back surgery twice 
following the 1985 accident, in 1986 with a bilateral L4-5 
disk excision with fusion and in 1987 with a bilateral L5-S1 
diskectomy and fusion.  He also noted that an MRI of the 
cervical spine in July 2001 had shown multi-level 
degenerative disc disease with spondylosis, central canal 
stenosis, and stenosis of the intervertebral foramina.  The 
examiner stated that the degenerative disc disease of the 
cervical spine "undoubtedly did not develop as a consequence 
of his limb length discrepancy.  Thus, one cannot opine that 
the severe degenerative disc disease of the lumbar spine 
developed as the direct and proximate result of the limb 
length discrepancy.  To opine otherwise would require 
resorting to sheer speculation."  The examiner further 
stated that he was unable to provide an estimate of the 
effect of any pre-existing back disability on the 1985 back 
injury, and that it was not possible to provide an estimate 
of the amount of any current back disability that is 
attributable to any aggravation of the pre-service fractures 
of the right tibia and fibula.  Finally, the examiner 
concluded that the 1985 back injury caused the most 
significant impact on the veteran's current back condition 
"by far."  

The June 2008 examiner also stated that a review of the 
medical literature indicated that some studies showed that 
people with a limb length discrepancy had a greater incidence 
of low back pain and an increased susceptibility to injuries, 
although other studies did not support that finding.  He also 
stated that no absolute value of limb length discrepancy had 
been established as being clinically significant.  

Moreover, the July 2006 private physician's opinion as to the 
effect of the veteran's pre-existing leg length discrepancy 
on his back disability is couched in equivocal terms - i.e., 
that his back condition "could" have been aggravated by the 
leg length discrepancy and that "it appears" that the 
veteran's duties during service "would tend" to hasten 
arthritic changes to which he was predisposed because of the 
leg length discrepancy.  Such an opinion is too speculative 
to establish a plausible claim.  Obert v. Brown, 5 Vet. App. 
30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. 
West, 12 Vet. App. 185 (1999).  The Board also notes that the 
Court has held that where the physician is unable to provide 
a definite causal connection, the opinion constitutes what 
may be characterized as "non-evidence."  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  Thus, the Board accords 
the July 2006 physician's opinion little probative weight, as 
well.  

The Board observes that the opinions by the private 
physicians in July 1999 and October 2003, and the opinions of 
the VA compensation examiner in August and December 2005 all 
failed to consider the effects of the veteran's 1985 
workplace injury on his current back disability.  
Accordingly, because those examiners failed to consider 
significant pertinent evidence in rendering their opinions 
and because some examiners used equivocal language, the Board 
finds that those opinions carry little, if any, probative 
weight.  

As noted by the June 2008 VA examiner, the record clearly 
shows that the veteran's back condition showed significant 
worsening after the intercurrent injury, as evidenced by the 
fact that the veteran underwent lumbar spine surgery twice 
within the next two years.  He did not specifically discuss 
the previous medical opinions, but he did discuss all of the 
medical evidence and specifically commented on the severity 
of the 1985 injury.  The examiner was unable to provide an 
estimate of the effect of any pre-existing back condition on 
the 1985 injury, but he indicated that the veteran's back 
showed significant worsening after the intercurrent injury, 
as evidenced by the fact that the veteran underwent lumbar 
spine surgery twice within the two years following the 1985 
accident.  That examiner provided a definite, reasoned 
opinion, pursuant to the Board's request.  Importantly, the 
examiner specifically discounted the role of speculation in 
arriving at his opinion.  Accordingly, the Board accords the 
June 2008 examiner's opinion considerable probative weight.  

Considering all of the evidence of record, the Board finds 
that, although the veteran complained of back pain during 
service, he did not develop a chronic back disability during 
service, as evidenced by the absence of back complaints, 
abnormal clinical findings, or diagnosis of a back disability 
at the time of his separation examination.  The Board also 
finds significant in this regard the fact that there is no 
medical evidence of any abnormal clinical findings or 
diagnosis of any back disability - or even complaints of a 
back disorder - for several years after service until 1983.  
Thus, the greater weight of the evidence fails to show that 
the veteran's current back disability is due to service or to 
a service-connected disability.  

Therefore, the Board concludes that the criteria are not met 
for service connection for a back disability, either on the 
basis of direct service incurrence or as secondary to the 
service-connected residuals of fracture of the right tibia 
and fibula with leg length discrepancy.  

For all the foregoing reasons, the claim for service 
connection for a back disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a June 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in July 1999.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the June 2005 letter, and so is 
harmless.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  The Board 
observes that the June 2005 letter did not notify the veteran 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the veteran is not prejudiced by 
this error because those aspects of the claim are moot, 
inasmuch as the Board has herein denied service connection 
for a back disability.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded multiple VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER

Service connection for a back disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


